In re The State of Louisiana and Merlin Brisset by William J. Guste, Jr., Attorney General of the State of Louisiana, applying for writ of certiorari or review. Court of Appeal, First Circuit. Civil Service Commission. 424 So.2d 1040.
Granted. Assuming (without deciding) that the Attorney General was without authority to represent Brisset on appeal, the appropriate sanction is not to dismiss Bris-set’s appeal. The judgment of the court of appeal here questioned is reversed and remanded and the court of appeal is ordered to decide the appeal of Brisset with an opinion.